Per Curiam.
The relator was in the employ of the Minneapolis Steel & Machinery Company and was injured on April 5, 1918. He settled with the company, under the Workmen’s Compensation Act, and the settlement was approved by the district court on June 26, 1918, and filed. On May 29, 1919, the relator moved for an order vacating the settlement, and fixing a time and place for rehearing. He claimed fraud and, something in the nature of newly discovered evidence and a disability additional to that known at the time of the settlement. The motion was heard on October 10, 1919, and was denied on November 25, 1919, and the relator appeals.
No formal action was brought against the company under the compensation act. The settlement was for a period less than six months. The application for a rehearing was more than a year after the injury. Waiving all technical questions it is clear that the motion was presented to the court and heard upon conflicting affidavits. The trial court found against the relator. Other questions aside, the record was not such as to compel the trial court to vacate the settlement and give a rehearing.
Order affirmed.